UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                  Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                        Phone: (312) 435-5850
             Chicago, Illinois 60604                                              www.ca7.uscourts.gov




                                                          ORDER
 June 24, 2014



                                                           Before

                                              WILLIAM J. BAUER, Circuit Judge

                                              MICHAEL S. KANNE, Circuit Judge

                                              JOHN DANIEL TINDER, Circuit Judge

                                         UNITED STATES OF AMERICA,
                                         Plaintiff - Appellee

 No.: 13-3447                            v.

                                         SOUBAHN SENYMANOLA,
                                         Defendant - Appellant

  Originating Case Information:

 District Court No: 2:13-cr-00073-CNC-1
 Eastern District of Wisconsin
 District Judge Charles N. Clevert




The nonprecedential disposition of this court issued on June 18, 2014, is AMENDED as
follows:

On page 2, in the fifth line of the second paragraph, the reference to "the § 942(c)(1)
violation" should be "the § 924(c)(1) violation".




 form name: c7_Order_3J(form ID: 177)